Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 01/13/22 is acknowledged.
Claims 1-10 have been considered for examination
Claims 11-13 have been withdrawn from examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,039,730 to Tsai and US 4271189 to Durlach, in view of WO 2017/215592 to Tsai (WO).
Tsai teaches a combination of benzoic acid and their derivatives and/or sorbic, and further a neuropharmacological agent (such as antipsychotic drug, antidepressant, for ADHD etc.,) for treating schizophrenia, dementia, bipolar disorder etc., or at risk for a neuropsychiatric disorder, wherein the composition includes sufficient amount of the efficacy if the neuropharmacological agent (abstract and col. 2, l 8-39). Tsai further teaches a ratio of benzoic acid to sorbic acid to be greater than 2:1 or 5:1 or 9:1 or 20:1 etc (col. 2, l 39-45 & claims 2-4). For the salts of benzoic acid, Tsai teaches sodium, potassium and calcium salts (col. 3, l 30-35). Tsai teaches other neuropharmaceutical agents in col. 2, l 46-67. Col. 11, l 19-60 refers to a combination of sarcosine (200 mg/kg) and benzoate (100 mg/kg) and amphetamine (10 mg/kg) that provides a stronger effect than benzoate or sarcosinate treatment alone. In certain embodiment, Tsai teaches a combination of NMDA enhancer and/or glycine transporter inhibitor, and/or D-amino acid oxidase inhibitor comprising 1 mg to 300 g (col. 18, l 20-45). Tsai teaches various composition such as oral, ocular, buccal, sublingual composition (col. 18, l 63-67), and carriers or excipients (col. 19, l 1-13).  
Tsai teaches combination of compounds for treating neurological conditions but does not teach the instant claimed N-acetyl taurine salt of a divalent metal.
Durlach teaches derivatives of taurine having reinforced neuro-muscular activity (abstract). Durlach discloses taurine derivatives of formula (col. 1, l 10-19), and the 
Durlach also states that N-acetylation allows an increase in the cellular penetration of various other sulphured organic compounds: penicillamine, homocysteine or its thiolactone for example, without altering the biological activity thereof; N-acetylation, a conventional process of detoxification and effectively reduces the toxicity of certain of these sulphured compounds like, moreover, cysteamine (col. 1, l 27-40). Durlach further explains the role of metal salts of N-acetylated taurine and describes that while potassium salt acts on the permeability of the membrane by maintaining this ion in the cell; those of lithium, caesium and rubidium exert central nervous effects enabling the neuroleptic effects of the taurine to be increased; and the salts of magnesium and calcium act on the stability of the membrane (col. 1, l 40-57). Durlach explains preparation of various salt forms of N-acetyl taurinate, including lithium and magnesium (examples 3-4). 
For the claimed elemental amount of magnesium, Example 4 shows 6.94% elemental magnesium and hence meet instant claim 5.
In particular, magnesium salt is taught for treating epilepsy, as a neurosedative and for tissue protector i.e., antianoxic and antiaggregant (col. 6, l 29-29-37) and lithium salt for neuroprotective activity with less danger of toxic accidents (col. 6, l 27-40).
	Durlach teaches the N-acetyl taurinate can be administered in various routes such as intraperitoneal and oral routes (col. 4, l 45-50) and suggests effective amounts 
	 Durlach does not teach the instant claim benzoic acid ester salt and further fails to teach a combination of compounds for treating neuro-muscular conditions.
However, it would have been obvious for one of an ordinary skill in the art before the effective filing the date to employ N-acetyl taurine salt of Durlach (such as magnesium N-acetyl taurate), along with the combination with benzoic acid salts such as sodium salt of benzoic acid, to prepare the pharmaceutical compositions of Tsai, and thus arrive at the instant invention. One of an ordinary skill in the art would be motivated to do so because both Durlach and Tsai are directed to pharmaceutical compositions directed to the same treating conditions i.e., neurological conditions such as epilepsy and manic depression. Further, Durlach teaches that the N-acetyl taurine derivatives have increased power of cellular penetration, increased neuromuscular activities and for treatment of manic-depressive psychosis, without any dangers of acute and chronic toxicity found with the other known lithium salts (col. 5, l 38-42). Durlach also teaches that N-acetyl taurate of magnesium is useful for neurosedative, epilepsy, as tissue protector, particularly anti-anoxic and anti-aggregant (col. 6, l 28-34). Thus, one of an ordinary skill in the art would have expected to provide a more effective treatment of neuropsychiatric disorders such as manic depression, dementia etc., with the modified combination of magnesium N-acetyl taurate and a sodium salt of benzoic acid salt, without any dangers of acute and chronic toxicity. Durlach additionally teaches that the 
For the claimed ratios of magnesium N-acetyl taurate and a sodium salt of benzoic acid salt 1:0.001 to 1:1.5, one skilled in the art would have looked to the teachings of Tsai. Tsai teaches a ratio of benzoic acid to sorbic acid to be greater than 2:1 or 5:1 or 9:1 or 20:1 etc (col. 2, l 39-45 & claims 2-4). 
In this regard, WO 2017/215592 to Tsai (WO) teaches a pharmaceutical composition comprising co-crystals of a lithium benzoate compound and a co-former compound of 
    PNG
    media_image1.png
    126
    112
    media_image1.png
    Greyscale
  Formula I, for treating neuropsychiatric disorders (abstract). The variables A, L and X are described on page 33-35. For the compounds that are encompassed by Formula I, WO teaches compounds such as trans-cinnamic acid, nicotinic acid etc. 
For the instant claimed benzoate, WO teaches lithium benzoate, wherein the ratio of co-crystal compound and lithium benzoate exist in a molecular ratio of 1:10 to 10:1, 1:5 to 5:1 or 1:1 (page 34, l 18-27). WO teaches that a single composition includes 3 mg to 1mg of a co-crystal, or 100 mg to 300 mg or 300 mg to 1000 mg (p 49, l 1-25).
WO teaches that the co-crystal is combined in a carrier or a pharmaceutically acceptable excipient, for treating neuropsychiatric disorder (page 40, l 1-17). WO teaches that the carriers include tableting excipients such as binding agents, fillers, lubricants, disintegrants or wetting agents (page 40, l19- p 41, l 2 & p 43, l 26-31). 

WO teaches treating a number of neuropsychiatric diseases that are claimed in the instant claims 11 and 13.
WO teaches combination of active agents i.e., benzoic acid salts and compounds having a formula (I), for treating neurological conditions such as schizophrenia, psychotic disorders, dementia etc. 
While Tsai teaches a dose of 5 mg to 500 mg or 10 mg to 50g/day benzoate, WO teaches that a single composition includes 3 mg to 1mg of a co-crystal, or 100 mg to 300 mg or 300 mg to 1000 mg (p 49, l 1-25). Example 1 teaches a co-crystal comprising 1:2 lithium benzoate and sorbic acid.  
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the amounts and ratios of magnesium salt of N-acetyl taurine (of Durlach) and sodium benzoate (Tsai), with an expectation to provide an effective treatment of neurological conditions (manic depression, epilepsy etc.) because Durlach, Tsai and WO suggest effective amounts of N-acetyl taurine  and sodium benzoate. With respect to the claimed D-serine plasma levels, instant claim 10 does not state the composition of control. However, one skilled in the art would have expected that the composition of Tsai (modified by Durlach and WO) provide the optimum levels of D-serine level. Tsai, Durlach and WO do not teach the claimed amounts of pharmaceutically excipients such as lubricant, binder, surfactant etc. However, one of an ordinary skill in the art before the effective filing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611